Citation Nr: 0937790	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-27 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for diabetes mellitus, to include as secondary to 
herbicide exposure.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of an allergic reaction 
to medication prescribed by VA, to include liver damage.

3.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of an allergic reaction 
to medication prescribed by VA, to include psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to 
November 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2004 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.  

This issues of whether new and material evidence has been 
submitted to reopen the claim for diabetes mellitus and 
entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of an allergic reaction to 
medication prescribed by VA, to include liver damage, were 
remanded in May 2008 for additional development.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the claims on appeal must be remanded once 
again.  Review of VA treatment records obtained pursuant to 
the remand reflect that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  In 
particular, a March 1997 VA record indicated that the Veteran 
was in receipt of SSA disability benefits.  The record 
reflects that the Veteran has been treated for a variety of 
medical disorders over the years and it is unclear for which 
disabilities he is receiving SSA benefits.  Where VA has 
notice that the veteran is receiving disability benefits from 
the SSA and that records from that agency may be relevant, VA 
has a duty to obtain a copy of the decision granting Social 
Security disability benefits and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Under the circumstances 
presented here, because it is unclear for which disabilities 
the Veteran is receiving SSA disability benefits and 
therefore it is unclear whether they are relevant to the 
claims herein, the RO should request the Veteran's SSA 
medical records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file the decision and 
records upon which the Social Security 
Administration (SSA) based its decision to 
award benefits to the Veteran.  If the 
search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


 action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




